Citation Nr: 1119290	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-34 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent prior to September 24, 2009, and in excess of 20 percent thereafter for chronic low back strain with degenerative joint disease and degenerative disc disease.



ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The Veteran had active military service from July 1994 to February 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted an increased (10 percent) rating for the Veteran's low back disability, effective August 15, 2005, the date his claim for increase was received.  In a subsequent, September 2009 rating decision, the RO increased the rating to 20 percent effective September 24, 2009.  In April 2010, the appeal was remanded to the RO for further development.  

The Board notes following the most recent March 2011 supplemental statement of the case, the Veteran submitted a March 2011 VA MRI report and family medical leave records indicated that he had missed a number of days of work during the first quarter of 2011.  The Veteran did not submit a waiver of initial RO/AMC consideration with this evidence.  However, the Board finds that the evidence is cumulative in nature as the MRI findings are nearly identical to those shown on an earlier November 2005 MRI, and the FMLA records simply show a pattern of absenteeism due to low back disability already described by earlier FMLA records and by the August 2010 VA examiner, who noted that the Veteran's significant absenteeism had had a significant impact on his employability.  Accordingly, as the evidence is cumulative, a waiver is not required.  


FINDINGS OF FACT

1. Prior to September 24, 2009, the Veteran's low back disability was manifested by forward flexion greater than 60 degrees but not greater than 85 degrees.  Forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, incapacitating episodes and ankylosis were not shown.

2.  From September 24, 2009, the Veteran's low back disability was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees.  Forward flexion of 30 degrees or less, incapacitating episodes and ankylosis were not shown.

3.  From November 17, 2005 to August 25, 2010 the Veteran's low back disability was also manifested by radiculopathy of the right lower extremity that approximated no more than mild incomplete paralysis of the sciatic nerve.  Prior to November 17, 2005, and from August 25, 2010, right lower extremity radiculopathy was not shown.  


CONCLUSIONS OF LAW

1. Prior to September 24, 2009, the criteria for a rating in excess of 10 percent for chronic low back strain with degenerative joint disease and degenerative disc disease were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.7, 4.10, 4.40 4.71a, Diagnostic Code (Code) 5243 (2010).

2. From September 24, 2009, the criteria for a rating in excess of 20 percent for chronic low back strain with degenerative joint disease and degenerative disc disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.7, 4.10, 4.40, 4.71a, Code 5243 (2010).

3.  From November 17, 2005 to August 25, 2010, the criteria for a separate 10 percent (but no higher) rating for radiculopathy of the right lower extremity was met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.7, 4.124a, Diagnostic Code 8520 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in January 2006 the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  In a subsequent March 2006 letter, the Veteran was also informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Accordingly, the Board finds that the VCAA notice requirements have been met.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA medical records, private medical records and the reports of VA compensation and pension examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  In a December 2006 statement the Veteran did refer to receiving "acupuncture testing" and documentation of such an evaluation does not appear to be of record.  However, the Board notes that despite the VCAA notice provided, the Veteran did not submit records of this evaluation, nor did he appropriately identify the acupuncturist so VA could obtain the records.  Accordingly, given that the acupuncturist appears to have been a private provider, VA did not have an affirmative obligation to attempt to obtain the records.  38 C.F.R. § 3.159(c)(1).  

The Board notes that no further RO action, prior to appellate consideration of the claim, is required. 

II.  Factual Background

In his August 2005 claim the Veteran indicated that he had back issues on a monthly basis.  They would result from picking up his two year old child or from sleeping in the wrong position.  Once his lower back started hurting, it might last for days until it was fully gone. 

In a log sheet submitted in September 2005, the Veteran reported experiencing frequent low back pain during the period between August 2004 and August 2005.  He reported instances of pain upon waking up, picking up his child, playing with his son, doing yard work, moving shelving, pulling weeds, sitting, walking and working.  

On October 2005 VA examination, the Veteran reported low back pain beginning in 1994, which was daily but intermittent and did not radiate.  It was achy to sharp in character graded 3 to 7 on a scale of 1 to 10 in intensity.  He took aspirin for the pain without any relief.  He had flare-ups 4 to 5 days a week lasting 5 to 20 minutes.  He could walk about half a mile and then he'd have to stop due to shin problems, not because of his back.  The Veteran worked as a mortgage broker and he also coached soccer.  He could only sit for two hours and it was hard for him to bend and lift.  

Physical examination showed a normal posture and gait.  Range of motion was 75 degrees forward flexion, 40 degrees extension, 30 degrees right and left lateral flexion and 60 degrees right and left lateral rotation, with pain at the extremes of these movements.  Following repetitive use, there was no change in the range of motion of the lumbar spine.  On repetitive motion, there was no objective evidence of painful motion, spasm or weakness.  There was some slight tenderness over the lumbar spine.  There were no postural abnormalities, fixed deformities or abnormalities of the musculature of the back.  Neurological examination showed normal sensory, motor and deep tendon reflexes in the lower extremities.  The diagnosis was lumbosacral strain.  

An October 2005 private medical record shows that the Veteran reported feeling a pop in his back while carrying his daughter.  As a result he was experiencing back pain radiating into his legs.  He was given pain medication, along with a muscle relaxant, Flexeril.  A subsequent November 16, 2005 progress note shows that the Veteran was experiencing right leg pain and numbness in the posterior thigh.  He was unable to fully stride with the right leg.  A November 17, 2005 MRI of the lumbar spine showed that there was a shallow right paracentral disk protrusion (broad) that abutted the right side of the thecal sac and could impinge slightly on the right L5 nerve root sleeve as it traversed the L4-5 disk level.  It was noted that the finding could be correlated for clinical symptoms of right L5 radiculopathy.  The diagnostic conclusion was shallow broad right paracentral disk protrusion at L4-5 that could encroach slightly on the right L5 nerve root sleeve.  

A November 29, 2005 private low back examination report indicates that the Veteran had felt the pop in his back and pain radiating into his right leg in late October 2005.  The Veteran indicated that the right leg felt weak and that his back was not getting better.  He also noted that his hips were uneven.  He reported a pain severity of 8/10.  The pain quality was sharp and constant but did not wake him from sleep.  His symptoms were made worse by sitting and nothing seemed to alleviate them. 

Physical examination showed that the Veteran's gait was normal and steady.  Coordination was also normal.  Examination of the lumbar spine revealed tenderness in the right low back.  No instability was encountered.  Range of motion was painful.  Examination of the right lower extremity revealed a positive straight leg raise at 60 degrees.  Range of motion was otherwise grossly intact.  No instability was encountered.  Deep tendon reflexes were 2+ at the patella and Achilles.  Light touch sensation was intact at L3-S1.  He had a 2+dorsalis pedis pulse in the right foot.

The diagnostic assessment was herniated nucleus pulposus of L4-5, L5, radiculopathy and sciatica.  The Veteran was prescribed Motrin, Lyrica and Percocet.  He was referred for physical therapy and it was noted that if the physical therapy was not sufficient, he was to be given a right L5 nerve block.  
              
In his December 2005 Notice of Disagreement, the Veteran indicated that he was in bed for an entire week after his injury in late October 2005.  Eventually, he started feeling pain in his right leg and went back to the doctor and had the MRI done.  The doctor prescribed medication and 8 to 12 weeks of no activity to see if the disk would repair itself so that the Veteran did not have to have surgery.  

A December 2005 private follow up progress note shows that the Veteran was reporting severe right buttock pain and right calf pain that was associated with tingling.  Physical examination showed that range of motion was grossly intact.  No instability was encountered.  There was no local tenderness of the right lower extremity and there was full range of motion.  Sensation was intact to light touch at L3-S1.  The diagnostic assessments were herniated nucleus pulposus of L5/S1, right lower extremity radiculopathy and sciatica.  The Veteran was going to be referred for an L5 right nerve block.  He was also advised to go for physical therapy after the block was complete.  He was to return for follow-up in 3 weeks.  It was noted that further treatment could include surgical intervention if worsening was noted.  

A December 2005 private radiology report shows that the Veteran was given a right nerve block injection through the outlet of the L5 nerve root on the right.  

In a January 2006 statement the Veteran indicated that since the nerve root block he had been able to move around with less pain.  There was still pain in his lower leg and lower back.  When he woke up it was better than before the nerve block.  He still took Lyrica at least once a day, which helped to alleviate the bulk of his discomfort.   He noted that he had not been able to exercise on a regular basis because of both his back and shins and the result had been weight gain.

VA treatment records from May 2006 to April 2007 show treatment and evaluation for low back pain.  A May 2006 VA primary care note indicates that the Veteran reported right-sided back pain that was constant with radiation to the right foot, occasional weakness and paresthesia.  Physical examination showed a nontender lumbar spine with right paraspinal tenderness.  Motor strength in the lower extremities was 5/5 bilaterally.  Gait was steady and normal.  The diagnostic assessments were chronic low back pain due to herniated disc at L4-5, L5 radiculopathy and sciatica.  

On June 2006 VA examination the Veteran reported that he had low back pain with radicular symptoms into his foot on the right.  He had stiffness when he sat for a prolonged period of time.  He also reported weakness in the right leg.  He had had no incapacitating episodes.  

He reported flare-ups, which came with walking or turning the wrong way.  These flare-ups would result in spasms, at which time he would have to remain still and wait for them to resolve.  This happened two to three times per week and lasted for 15 minutes.  Medications included etodolac and tramadol.  The medications masked the pain but had no real effect.  The Veteran noted that he worked as a loan originator and processor and as a soccer coach.  Prolonged sitting sometimes increased his pain.  The Veteran could not participate in the soccer games in any less than a sedentary capacity.  He was able to dress and feed himself.  

Physical examination showed that there was palpable spasm at L4-L5.  Frontal flexion was to 90 degrees.  Extension was to 30 degrees and lateral flexion was to 30 degrees bilaterally and symmetrically.  Rotation was to 30 degrees bilaterally and symmetrically.  The lower extremities were symmetrical and there was adequate strength bilaterally.  Deep tendon reflexes were brisk bilaterally and symmetrically.  Sensation was intact across the lower extremities and the abdomen.  The diagnosis was chronic lumbar strain with claim of right radicular symptoms.  There was no evidence of right radicular symptoms at the time of the examination.

A July 2006 electrodiagnostic consultation note shows that the Veteran was referred from primary care for evaluation of his chronic low back pain and for back strengthening therapy.  He had complaints of low back pain radiating to his right leg.  Physical examination showed normal deep tendon reflexes and lower extremity strength.  The diagnostic assessment was low back pain radiating to the right leg with bulging disc at L4-5.  An "NCV" test and a needle EMG of the leg and paraspinal muscles showed no significant abnormal neuropathy and no acute radiculopathy in the lumbosacral spine.    

An October 2006 physical medicine note shows that the Veteran was provided with group education in the correct use of a TENS unit.  

In a December 2006 statement the Veteran indicated that he had been placed on pain medication, Tramadol and Etodolac, and he reported that if he had not been taking these pills, his pain would have been much much worse.  He also indicated that in September 2006 he had gone for acupuncture electric testing and the doctor had remarked numerous times on how the results were less than normal.  The doctor discussed possible surgery options as well. Then in October 2006, he went back to the VA in Salisbury to attend a TENS unit class.  Unfortunately, the TENS unit had not been as helpful to him as he had hoped.  He indicated that he would have gotten more nerve block injections but was unable to afford the costs.  

He noted that although he had not been laid up for two or more days in a row, he did on a daily basis have to stop and rest at some point due to pain or stiffness.  He was sure that if all of those times were added up it would have been well over a four week period.  His back and leg were limited in what it could do and at any time they could lock up, at which point he would have to wait for the pain to subside before he could get ready for work.  He also indicated that he was in the process of possibly losing his second income as a soccer coach as a result of his back and leg problems, as he was unable to fully demonstrate and participate in training sessions.  He also was limited in his ability to play with his child. 

An April 2007 VA progress note shows that the Veteran's back pain was about the same and he continued to take pain medication.  The diagnosis was degenerative joint disease of the lumbar spine with radiculopathy, chronic, at L5.   

In a May 2007 statement the Veteran's wife indicated that the Veteran's chronic back and leg pain was a constant burden on the family.  The Veteran needed to take medication every day to help him deal with the pain and the medication did not always help.  Their children had a difficult time understanding why their father could not always play with them.  In the morning the Veteran had to take some time getting out of bed due to the pain and stiffness in his back.  He had difficulty going from a sitting or standing position or just walking or playing catch with his son.  He could only make it about 1 block before his legs and/or his lower back started to hurt.  This was very stressful for him and for her.  He could no longer exercise of play athletics like he used to.  

In an October 2007 statement accompanying his Form 9, the Veteran indicated that he did not know how he would be able to document every low back flare up that he experienced in order for VA to have an accurate picture of his overall level of impairment.  He noted that his back pain affected everything in his life, from maintaining his yard, to his sexual relations with his wife, to walking the dog, to doing all the necessary activities with his children.  

A March 2008 VA progress note shows that the Veteran would wake up with some back pain every day.  He would take etodolac and tramadol for the pain, which helped.  He had had an epidural shot and nerve block without much long lasting relief.  The diagnostic assessment was degenerative joint disease of the lumbar spine with radiculopathy, chronic at L5.  

In an August 2008 statement the Veteran indicated that his back problem had become a daily burden.  It affected him from the moment he got up to the moment he went to bed.  He could only bend so far without pain and if he did a sit-up, his back would hurt throughout the entire range of motion.  With walking, his back would begin to hurt within 5 to 10 minutes.  When sitting, his back started to hurt within 15 to 25 minutes.  Considering that his current employment required him to sit at a desk for 8 hours, this was a significant issue for him.  

In a December 2008 statement the Veteran indicated that he continued to have pain and infrequent episodes of incapacity due to his back.  The back continued to lock up and he had to continuously stretch it.  He was trying to apply for the Family and Medical Leave Act so that the days his back prevented him from going to work would not count against him.  As it was, after six days of absences the company could start disciplinary action against him.  

A January 2009 VA progress note reflects that the Veteran had stopped taking pain medications due to a finding of elevated liver enzymes.  He continued to have low back pain periodically.  The diagnostic assessment was degenerative disc disease of the lumbosacral spine, chronic, at L5.

A July 2009 VA X-ray produced a diagnostic impression of minimal anterior vertebral body spurring involving the superior endplate of L4 and L5.  There was also minimal disc space narrowing at L4-5 and L5-S1.  
  
On September 2009 VA examination the Veteran reported that his back hurt daily.  He was taking baclofen for pain one to two times daily with fair results.  He was also using a TENS unit with poor efficacy.  The Veteran reported symptoms of decreased motion, stiffness and pain to the mid to low back, including the right and left paravertebral tissue.  He described the pain as throbbing and dull and indicated that it was constant and moderate in intensity.  He also indicated that he experienced severe flare-ups, from 2 to 4 times per week.  The flare-ups could last from seconds to minutes.  The precipitating factors were sudden movements but he also could get a flare-up for no apparent reason.  Alleviating factors were stopping the activity in which he was engaged.  He did not report incapacitating episodes and did not use any assistive devices.  He reported that he was able to walk more than a 1/4 mile but less than a mile.  

Physical examination showed normal posture, head position and symmetry.  The Veteran's gait was antalgic.  There was no spasm, guarding, atrophy, pain with motion, tenderness or weakness but there was guarding on both sides of the spine.  There was no muscle spasm, guarding or localized tenderness severe enough to be responsible for abnormal gait or abnormal spinal contour, however.  

Neurological examination of the spine and lower extremities was normal.  Range of motion was 50 degrees flexion, 20 degrees extension, 30 degrees left and right lateral flexion and 30 degrees left and right rotation.  There was no objective evidence of pain on active range of motion.  There was also no evidence of pain or other additional limitations after three repetitions of range of motion.  The examiner noted that the Veteran affirmatively stopped range of motion testing in each direction, indicating, "That's as far as I want to go."  

The examiner diagnosed the Veteran with degenerative disc disease/degenerative joint disease of the lumbosacral spine.  He noted that the Veteran's low back pain was chronic and that it had a significant effect on his usual occupation as he experienced increased absenteeism due to doctor's appointments.  He also noted that the Veteran could perform his ADLs independently.  The examiner commented that the Veteran worked as a financial advisor and that as of June 2009 he had FMLA benefits so that he could miss work and not be penalized.  The Veteran did not report that the low back disability caused any significant effect on his day to day office work but did note that he had to get up from his chair about two times every thirty minutes to stretch his back. 

A February 2010 VA primary care progress note shows that the Veteran reported that his chronic low back pain had not improved.  He was taking baclofen for the pain, which did not help much.  The diagnostic assessment was degenerative disc disease of the lumbosacral spine with chronic radiculopathy.  

In May 2010, the Veteran submitted the paperwork approving him for eligibility for Family and Medical Leave.  It was noted that the Veteran was approved for one to two absences every one to three months and that each absence was approved to last for one to five days.  He also submitted information showing that he took 5 days of leave from work between December 2008 and December 2009 for flare-ups of "severe low back pain."  

On August 2010 VA examination, the Veteran reported that his back pain was currently stable.  He was still taking Baclofen for pain, which had been mildly effective.  Review of systems showed a history of decreased motion, stiffness, spasms and pain.  The Veteran reported mildly achy pain that radiated to the buttocks bilaterally but not down to the legs.  He reported flare-ups two to three times monthly, lasting one day each time.  The precipitating factors were heavy lifting, turning the back unusually while sleeping (which could result in him being unable to go to work the next day).  Alleviating factors were resting and light stretching.  Limitation of motion during flare-ups as expressed by the Veteran was forward flexion limited to 20 degrees and extension limited to 20 degrees.  There had been no incapacitating episodes during the past 12 months.  

Physical examination of the spine showed normal posture, normal head position, symmetrical appearance and normal gait.  There was no abnormal spinal curvature and no ankylosis.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Neurological evaluation was normal.  Range of motion was 40 degrees flexion, 20 degrees extension, 30 degrees left and right lateral flexion and 30 degrees left and right lateral rotation.  There was objective evidence of pain on active range of motion.  It was noted that the range of motion was less than normal due to pain and muscle spasm, with pain being the major limiting factor.  After three repetitions of range of motion, there was objective evidence of pain but no complaints of fatigue, weakness or lack of endurance and no evidence of incoordination.  The examiner noted that the Veteran was working as a financial advisor and that he had lost 11 to 12 days of work over the last year due to waking up with significant back pain.  Thus, the disability had a moderately significant effect on his occupation as a result of the absenteeism.  The examiner found that the disability had no effect on feeding, dressing, bathing, toileting, grooming, chores and recreation; and a mild effect on shopping and traveling.  He noted that the Veteran was able to walk for 15 to 20 minutes, for 1/2 mile, and that prolonged walking and sitting worsened the low back pain.  The examiner noted that the low back condition had mildly limited the Veteran's activities.

The examiner diagnosed the Veteran with status post strain of the lumbosacral spine, degenerative disc disease with right paracentral disc protrusion at L4-5 by MRI study, with residual pain and limitation of motion and an episode of radiculopathy in 2005.  The examiner noted that there was no radiculopathy on the current examination.  The examiner noted that from the Veteran's job history, he had a current office job and he was still able to perform his duties as a financial advisor.  However, prolonged sitting did worsen the back pain and he had to stand up and move at work from time to time.  He also had flare-up pains when waking up in the morning and was unable to go to work as a result.  This resulted in absenteeism.  Accordingly, his current low back disability had a moderately significant impact on his employability.  Additionally, the Veteran was unable to do lifting or bending from the low back condition and was unfit for physical employment.  

III.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings for the orthopedic manifestations of the Veteran's low back disability, other than those already assigned, are not warranted here, as the degree of impairment due to these orthopedic manifestations has not varied significantly during the appeal period, beyond what is already reflected in the existing ratings.  A separate rating is being assigned for the Veteran's period of right lower extremity radiculopathy.

The difficulty in rating functional loss due to factors such as pain on use was recognized by the Court in the case of DeLuca v. Brown, 8 Vet. App. 202 (1995). There, the Court noted that the VA examination relied upon to rate the veteran's disability had merely included findings as to the range of motion at the time of the examination, without accounting for factors enumerated in 38 C.F.R. § 4.40.  The Court cited the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994), in which 38 C.F.R. § 4.10 was quoted for the proposition that a rating examination must include a "full description of the effects of disability upon the person's ordinary activity." DeLuca, 8 Vet. App. at 206 (emphasis added).  In order to effectuate that requirement, the Court explained that when the pertinent diagnostic criteria provide for a rating a disability on the basis of loss of range of motion, determinations regarding functional loss "should, if feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id.

Under Code 5243, intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a.

Under the general rating formula for disabilities of the spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Id.  Codes 5235- 5243.

Note 2 of the general rating formula specifies that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  The term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id.  Notes (2) and (4).

Under Code 5243 as it applies to incapacitating episodes, with  incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a.

Note 1 of that Diagnostic Code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

IV.  Analysis

Rating in excess of 10% prior to September 24, 2009

At the outset, the Board notes that as the Veteran's low back disability includes degenerative disc disease, it may be rated under either the general rating formula or on the basis of incapacitating episodes.  38 C.F.R. § 4.71a, Code 5243.  Considering the general rating formula, prior to September 24, 2009, flexion was not shown to be to 60 degrees or less.  Instead, on October 2005 VA examination, flexion was to 75 degrees and on June 2006 VA examination flexion was to 90 degrees.  Nor is there any other evidence of record prior to September 24, 2009 showing flexion to 60 degrees or less.  

Similarly, the evidence does not show a combined range of motion of 120 degrees or less.  In this regard, the combined range of motion found during the October 2005 VA examination was 295 degrees and the combined range of motion found during the June 2006 VA examination was 240 degrees.  Nor are there any other findings of record prior to September 24, 2009 showing combined range of motion of 120 degrees or less.  Additionally, prior to September 24, 2009, the record does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  In this regard, the October 2005 VA examination specifically showed a normal gait with no postural abnormalities, fixed deformities or abnormalities of the musculature of the back and there is no other evidence of record prior to September 24, 2009 indicative of such severe muscle spasm or guarding.  Accordingly, there is no basis for assigning a rating in excess of 10 percent under the general rating formula.

Additionally, the evidence does not show that the Veteran has had acute signs or symptoms that have required bedrest prescribed by a physician.  In this regard, while the record clearly shows that the Veteran has had to miss work due to his low back disability, and has reported having to stay in bed for a week on one occasion, it does not show that a physician has ever prescribed him bedrest in response to his low back symptomatology.  Accordingly, there is no basis for a assigning a rating in excess of 10 percent for incapacitating episodes prior to September 24, 2009.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the October 2005 VA examiner specifically found that on repetitive motion, there was no change in the Veteran's range of motion.  Nor are there any other objective findings of record indicative of such additional functional loss.  The Veteran did report that he had lost at least 5 days of work during the time frame between December 2008 and December 2009 due to his low back disability.  However, while this loss is certainly significant, the record shows that the Veteran was still able to maintain this full time employment.  Accordingly, the Board finds that he was adequately compensated for his functional loss prior to September 24, 2009.  

B.  Rating in Excess of 20 percent from September 24, 2009

From September 24, 2009, the evidence does not show forward flexion of the thoracolumbar spine to 30 degrees or less.  In this regard, the Veteran's forward flexion has never been shown to be less than 40 degrees (i.e. during the August 2010 VA examination).  Also, ankylosis of the spine has neither been shown nor alleged.  Accordingly, a rating in excess of 20 percent is not warranted from September 24, 2009.  
Regarding incapacitating episodes, from September 24, 2009, the evidence does not show that the Veteran has experienced  acute signs or symptoms of the low back disability that have required bedrest prescribed by a physician.  Once again, while the record clearly shows that the Veteran has had to miss work due to his low back disability, it does not show that a physician has ever prescribed him bedrest in response to his low back symptomatology.  Accordingly, there is no basis for a assigning a rating in excess of 20 percent for incapacitating episodes from September 24, 2009.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the September 2009 VA examination showed no evidence of pain or other limitations after three repetitions of range of motion.  Also, although there was objective evidence of pain after three repetitions of range of motion during the August 2010 VA examination, there were no complaints of fatigue, weakness, lack of endurance and no evidence of incoordination.  Additionally, although the Veteran reported during the August 2010 examination, that flexion was limited to 20 degrees during flare-ups, objectively, the Veteran was not found to have additional limitation of motion on repetitive use (i.e. to less than 40 degrees) and there are no other objective findings indicative of such an additional limitation.  Further, although the Veteran reported missing 11 to 12 days of work due to low back problems over the past year during the August 2010 examination, the evidence shows that he was still able to maintain his full time job and does not show that he lost any significant income from the job due to the back disability.  Accordingly, the Board finds that from September 24, 2009, the 20% rating already assigned provides adequate compensation for his level of functional loss.

C.  Separate rating for right lower extremity radiculopathy

Under the general rating formula, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5235-5243.  In the instant case, a November 17, 2005 MRI shows that the Veteran had developed a disk protrusion that could impinge slightly on the right L5 nerve root sleeve and that this finding could be correlated for clinical symptoms of right L5 radiculopathy.  Then, in December 2005, the Veteran was diagnosed with herniated nucleus pulposus of L5/S1, lower extremity radiculopathy and sciatica.  Subsequently, the record contains periodic diagnoses of right lower extremity radiculopathy until the August 2010 VA examination, when the Veteran was specifically assessed for the presence of radiculopathy/sciatica and no such impairment was diagnosed.  

Ratings for impairment of the sciatic nerve, to include radiculopathy/sciatica are set forth at 38 C.F.R. § 4.124A, Code 8520.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

In the instant case, for the time frame between November 17, 2005 and August 25, 2010, the Board finds that the Veteran's right lower extremity radiculopathy is appropriately considered as involving mild incomplete paralysis of the sciatic nerve.  
In this regard, the record contains objective findings of pain associated with the sciatic nerve (i.e. L5 nerve root) but does not contain objective findings of lower extremity motor impairment such as weakness or decreased motion.  In this regard, motor strength testing has consistently produced normal findings.  Accordingly, as the impairment of the sciatic nerve is shown to have been wholly sensory and as the radicular pain, in and of itself was not shown to result in a significant loss of function, the Board finds that assignment of rating in excess of 10 percent for the incomplete paralysis is not warranted.  

As radiculopathy/sciatica was not shown on the August 25, 2010 VA examination, from August 25, 2010, the Veteran is not entitled to a compensable rating for sciatic nerve impairment from that date.  Notably, such impairment also was not shown on earlier VA examinations.  However, as VA treatment records show that the diagnosis of radiculopathy was at least nominally continued through February 2010, and as radiculopathy was then not explicitly ruled out until the August 25, 2010 examination, the Board finds it appropriate for the 10 percent rating to remain in effect until August 25, 2010.

D.  Extra-schedular rating

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1) (2010).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extra-schedular evaluation, and has concluded that no such referral is warranted.  The Veteran's reported symptoms over the course of the entire appeal period, including lower back pain, right lower extremity radicular pain, stiffness and limitation of motion, are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).
In summary, as there is no schedular or extra-schedular basis for assigning a rating in excess of 10 percent for low back disability prior to September 24, 2009 and a rating in excess of 20 percent for low back disability from September 24, 2009, a ratings increase for the orthopedic manifestations of the Veteran's chronic low back strain with degenerative joint disease and degenerative disc disease is not warranted for any time frame within the appeal period.  However, as radiculopathy of the right lower extremity, wholly sensory in nature, was reasonably shown to be present from November 17, 2005 to August 25, 2010, a 10 percent but no higher rating is warranted for this time frame for impairment of the sciatic nerve.    


ORDER

A rating in excess of 10 percent for chronic low back strain with degenerative joint disease and degenerative disc disease prior to September 24, 2009, is denied.   

A rating in excess of 20 percent for chronic low back strain with degenerative joint disease and degenerative disc disease from September 24, 2009, is denied.   

From November 17, 2005 to August 25, 2010, a separate 10 percent rating, but no more, for radiculopathy of the right lower extremity is granted, subject to the law and regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


